DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
Claim Status
Claims 3 and 7-8 are cancelled. Claims 1 and 9 are amended. 
Response to Arguments
Applicant’s arguments, see pages 5-11, filed 04/05/2022, with respect to the Final rejection have been fully considered and are persuasive in light of the amendment made to claims.   
Allowable Subject Matter
Claims 1-2, 4-6, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20160061761 A1, US 20170020032 A1, and US 20150075253 A1.
US 20160061761 A1 discloses a gas sensor of chemoresistor type comprising: a gas-sensitive layer, and a source of ultraviolet light operable to expose the gas-sensitive layer to pulses of ultraviolet light; characterised in that the gas sensor comprises a setting unit configured to control a duty ratio or duration of the ultraviolet light pulses applied by the source of ultraviolet light, in dependence on a target gas species to be adsorbed on the gas-sensitive layer.
US 20170020032 A1 discloses a heat dissipation module, adapted for an electronic device, the electronic device having a heat source, the heat dissipation module comprising: an evaporator, having an internal space divided into a first space and a second space different from each other, wherein the heat source is correspondingly in thermal contact with the second space; and a pipe assembly, assembled to the evaporator to form a loop, the loop filled with a working fluid, wherein the working fluid in liquid receives heat transferred from the heat source in the second space and flows to the pipe assembly after being transformed into vapor, and the working fluid in vapor flows into the first space after being transformed into liquid by dissipating heat in the pipe assembly, and is stored in the first space to be supplied to the second space.
US 20150075253 A1 discloses a gas sensor comprising: a sensor housing; a sensing element located within the sensor housing, the sensing element having a distal end and defining an axis; and a sensor protection device coupled to the sensor housing and at least partially surrounding the distal end of the sensing element, the sensor protection device including a first member coupled to the housing, the first member having a generally rectangular cross-sectional shape in a plane perpendicular to the axis, the first member including a gas inlet and a gas outlet; and a second member coupled to the housing.
The references separately or in combination do not appear to teach set a driving resistance value and a driving voltage value of each of the first gas sensor and the second gas sensor as offset values when the dual heater gas sensor module operates, sense change of an external temperature, read a resistance change value of the first gas sensor when the change of the external temperature is sensed, and 2Docket 2060-5872change the driving resistance value and the driving voltage value of the second gas sensor to correspond to the resistance change value of the first gas sensor in combination with the specific details of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861            

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861